UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 3, 2011 Date of Report (Date of earliest event reported) FOX PETROLEUM INC. (Exact name of registrant as specified in its charter) Nevada 000-52721 27-1885936 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 545 Eighth Avenue, Suite 401 New York, New York 10018 (Address of principal executive offices) (Zip Code) (212) 560-5195 Registrant’s telephone number, including area code 545 Eighth Avenue, Suite 401 New York, New York 10018 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets Having finalized the full Audit of both Renfro Energy LLC and Cameron Parish Pipelines LLC; the Acquisition previously announced by the Company in its 8K of September 13th, 2011, is now completed. A full copy of the Audit report of both entities is attached hereto as Exhibits A and B. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant Per the Agreements between the companies, Fox Petroleum is obligated to Renfro Energy LLC, and Cameron Parish Pipelines LLC, of Texas for $300,000.00The terms are cash only, no common, preferred or any other type of security.The Company is arranging full payment to be made within sixty days. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FOX PETROLEUM INC. /s/ William Lieberman DATE: November 3, 2011 Name: William Lieberman Title: Director EXHIBIT A Eugene M Egeberg Certified Public Accountant 2400 Boston Street, Suite 102 Baltimore, Maryland21224 (410) 218-1711 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S REPORT To the Stockholders Renfro Energy, Inc. We have audited the consolidated accompanying balance sheets of Renfro Energy, Inc. as of December 31, 2010 and 2009, and the related statements of operations and changes in stockholder’s deficit and cash flows for the two years then ended.These financial statements are the responsibility of the Company management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards required by the Public Company Accounting Oversight Board.Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has few assets and has an accumulated deficit through December 31, 2010.These conditions raise substantial doubt about its ability to continue as a going concern. Management's plans of reorganization in regards to these matters are described in Note 5. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Renfro Energy, Inc. as of December 31, 2010 and 2009 and the results of its operations and its cash flows for each of the two years then ended in conformity with U.S. generally accepted accounting principles. /s/Eugene M Egeberg Eugene M Egeberg, CPA Baltimore, MD 3 November 2011 Renfro Energy LLC Statement of Operations2010 For the Years Ended December 31, 2010 Revenue: Gross Revenue $ Less pipeling tarrif ) Less severance tax ) Net Revenues Operating Expenses: Payroll and benefits Parts and supplies Repairs and maintenance Chemicals, gas and water Telephone and utilities Consulting, insurance and legal Required workover Elective workover - Road fee and repair Compressor rental - Louisiana Bond Ad valorem tax / workers comp Depletion Depreciation Loss (Gain) on disposal of assets ) Administration - Total operating expenses ) General and Administraive Expenses: Bank service charges Contributions - Depreciation - Dues and subscriptions Insurance Interest expense Lease insurance - License and permits - Member Payroll Miscellaneous Legal fees Consulting fees Telephone Total General and Administrative Expenses Net Loss $ Renfro Energy LLC Balance Sheet December 31, 2010 Assets: Cash Accounts Receivable - Total Current Assets Oil and Gas Assets Accumulated Depletion ) Net Oil and Gas Assets Equipment - Accumulated Depreciation - Net Equipment - Total Assets Liabilities: Short Term Loans - Sovereign Bank Loan - SBA Loans - Due to Jim Renfro Outside Working Interest Equity: Retained Earnings / Accumulated Deficit ) Total Liabilities and Equity Renfro Energy LLC Balance Sheet December 31, 2010 Assets: Cash Accounts Receivable - Total Current Assets Oil and Gas Assets Accumulated Depletion ) Net Oil and Gas Assets Equipment - Accumulated Depreciation - Net Equipment - Total Assets Liabilities: Short Term Loans - Sovereign Bank Loan - SBA Loans - Due to Jim Renfro Outside Working Interest Equity: Retained Earnings / Accumulated Deficit ) Total Liabilities and Equity Renfro Energy LLC Balance Sheet December 31, 2009 Assets: Cash Accounts Receivable Total Current Assets Oil and Gas Assets Accumulated Depletion ) Net Oil and Gas Assets Equipment Accumulated Depreciation ) Net Equipment Total Assets Liabilities: Short Term Loans Sovereign Bank Loan SBA Loans Due to Jim Renfro Outside Working Interest ) Equity: Retained Earnings / Accumulated Deficit ) Total Liabilities and Equity RENFRO ENERGY LLC Statements of Cash Flows For the Year Ended December 31, Cash flows used in operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operations: Depletion Depreciation Gain on sale of assets ) Changes in operating assets and liabilities: Accounts receivable ) Net cash used in operating activities ) ) Cash flows used in investing activities: Acquisition of oil and gas assets - ) Purchase of property and equipment - ) Cash received for sale of assets - Change in outside working interest Net cash used in investing activities ) Cash flows from financing activities: Proceeds from short term loans - Payments on short term loans ) - Proceeds from bank loans - - Payments on bank loans ) ) Proceeds from SBA loans - Payments on SBA loans ) ) Advances from members - Distributions to members ) ) Net cash provided by financing activities ) Net increase (decrease) in cash ) Cash at beginning of year Cash at end of year $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for taxes $
